UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6406


EUGENE PATTERSON,

                     Petitioner - Appellant,

              v.

BRYAN STIRLING, Commissioner, South Carolina Department of Corrections;
SCOTT LEWIS, Warden, Perry Correctional Institution,

                     Respondents - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Joseph Dawson, III, District Judge. (4:19-cv-03032-JD)


Submitted: March 30, 2022                                           Decided: April 1, 2022


Before KING and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elizabeth Anne Franklin-Best, ELIZABETH FRANKLIN-BEST, P.C., Columbia, South
Carolina, for Appellant. Melody Jane Brown, Senior Assistant Deputy Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eugene Patterson seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 petition. On appeal, he challenges only the district court’s denial of his

claims of ineffective assistance of trial counsel for failure to object to the state trial court’s

jury instructions on transferred intent and proximate cause and of ineffective assistance of

appellate counsel for failure to challenge the court’s mutual combat jury instruction. We

dismiss the appeal.

       The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B). The magistrate judge recommended that relief be denied and advised

Patterson that failure to file timely, specific objections to this recommendation could waive

appellate review of a district court order based upon the recommendation. The timely filing

of specific objections to a magistrate judge’s recommendation is necessary to preserve

appellate review of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance. Martin v. Duffy, 858 F.3d 239, 245 (4th

Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140, 154-55 (1985). Although Patterson received proper notice and filed

timely objections to the magistrate judge’s recommendation, he has waived appellate

review of his claims of ineffective assistance of trial counsel because the objections were

not specific to the particularized legal recommendations made by the magistrate judge. See

Martin, 858 F.3d at 245 (holding that, “to preserve for appeal an issue in a magistrate

judge’s report, a party must object to the finding or recommendation on that issue with



                                                2
sufficient specificity so as reasonably to alert the district court of the true ground for the

objection” (internal quotation marks omitted)).

       Because Patterson specifically objected to the magistrate judge’s recommendation

regarding the claim of ineffective assistance of appellate counsel, we consider whether he

has demonstrated entitlement to a certificate of appealability.             See 28 U.S.C.

§ 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court

denies relief on the merits, a petitioner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of the constitutional claims

debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

court denies relief on procedural grounds, the petitioner must demonstrate both that the

dispositive procedural ruling is debatable and that the petition states a debatable claim of

the denial of a constitutional right. Gonzales v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). We have independently reviewed the record

and conclude that Patterson has not made the requisite showing.

       Accordingly, we deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                DISMISSED




                                              3